In Mandamus. On motion for leave to amend complaint, copy of federal court order dismissing federal respondents and remanding case, motion to dismiss by city of Salem, motion to dismiss by city of Wellsville City Council, answer of respondents Mahoning County and Boardman Township, motion to dismiss by city of East Liverpool, answer of respondent village of Columbiana, motion to dismiss or alternative motion for definite statement by state of Ohio, Attorney General’s Office, Ohio State Senate et al., motion to dismiss and/or motion for summary judgment by Columbiana Cty. Board of Commissioners & Liverpool Board of Trustees, motion to dismiss by village of Salineville Village Council or in the alternative, motion for summary judgment by village of Salineville Village Council, answer of respondent city of East Palestine, and motion for judgment on pleadings by city of East Palestine.
Motions to dismiss sustained. Cause dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.